Title: C. W. F. Dumas to the Commissioners, 19 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 19e. Janv. 1779
      
      Ma derniere étoit du 16–18 de ce mois. Aujourd’hui, contre toute attente, et à notre grande surprise, il ne s’est rien passé du tout à l’Assemblée d’Hollande, si ce n’est qu’on y a lu le dernier Mémoire de Mr. l’Ambassadeur, mais on n’a rien mis en délibération. J’ai été aujourdhui 5 fois chez Mr. l’Ambassadeur, autant de fois chez notre ami (une fois au bout de la ville, où il dînoit). J’ai écrit ce billet au premier. “Demain il y a besogne des Amirautés d’Hollande. Je le tiens de trèsbonne part. Je conjecture que c’est la cause de l’inaction d’aujourd’hui et qu’il y aura un nouveau préavis. Je passerai ce soir encore où votre Exc. sait.” Je lui avois écrit celui-ci le 15. “On compte, et l’on est persuadé, que S. E. ne fera mention nulle part du secret confié des Déliberations d’hier, des 4 mois; puisque la résolution n’en étant pas encore prise, on demanderoit, qui vous l’a dit? et que, d’ailleurs, la raison du délai de répondre au Mémoire suffit, pour n’avoir besoin d’alléguer qu’elle seule, &c.” Tous les autres détails de mes messages seroient aussi tédieux à lire qu’à écrire. Les 2 pensionaires d’Amsterdam, après avoir rendu compte le 16 à leur ville de la visite ministérielle de Mr. l’Ambassadeur, ont reçu la réponse, et iront demain matin la rendre publiquement à Mr. l’Ambassadeur chez lui. Celui-ci n’attend que la Résolution finale des Etats d’hollande, qui sera prise après-demain, pour l’envoyer par un Exprès à sa Cour.
      
      
       20e. au soir
      
      Les deux Pensionaires d’Amsterdam sont allés ce matin de la part de leur ville chez Mr. l’Ambassadeur, rendre grace, et dire qu’Elle espere, que Sa Maj. voudra bien ne pas priver les autres Confédérés des faveurs qu’Elle veut bien lui conserver. Delà ils sont allés chez le Grand Pensionnaire lui donner connoissance de cette démarche. Au lieu des Aigres mines et des altercations auxquelles ils s’attendoient, tant à l’Assemblée des Etats aujourd’hui, qu’ailleurs, ils ont été agréablement surpris de se voir traités par-tout avec beaucoup d’égards. Ceux des autres Villes, et notamment de Rotterdam, recherchent leur intercession pour leurs Villes. Mr Des Marchands de Rotterdam sont venus implorer la protection de Mrs. D’Amsterdam, qui les ont renvoyés, comme de raison, à leurs propres Magistrats. Mr. l’Ambassadeur, de son côté, a été notifier ce matin au Grand Pensionnaire, d’abord de bouche, et puis, à sa requisition, par une note en forme de Lettre que le Roi a fixé le 26 Janvier, pour publier son nouveau reglement, s’il ne reçoit pas d’ici-là une réponse telle qu’il l’a demandée. L’Ambassadeur et notre Ami ont actuellement ensemble une entrevue secrete, que je leur ai ménagée. J’attends le jour de demain avec la derniere impatience. J’ai dit à notre Ami, que j’espere, lorsque nous aurons amené à bonne fin l’importante affaire du jour, que nous reprendrons celle de notre projet; il m’a dit, assurément.
      
      
       21e. au soir
      
      Rien n’est fait encore. L’Avis de l’Amirauté, proposé aujourd’hui aux Etats d’Hollande, est en contradiction avec lui-même. Ils annullent, à la verité, leur fameuse résolution du 18e Nov., quant à la restriction des Convois (d’où l’on vouloit exclure alors les bois de Construction). Mais ils voudroient suspendre la résolution à prendre quant à l’extension de ces Convois, jusqu’aux temps où ils regleroient leurs équipages. Ce n’est que pousser le temps par les épaules; c’est l’hydre de Lerne, à laquelle il recroît d’autres têtes, à la place de celles qui ont été abattues: Car on est d’accord sur tout le reste. Il n’y eut hier qu’altercations et rproches, auxquels ceux d’Amsterdam ont répondu avec autant de modération et de décense, que de fermeté. Tout a été renvoyé aujourdhui à demain; et si l’on veut décider l’affaire à la pluralité, Amsterdam protestera encore. Je n’ai fait que courir toute la journée; et j’ai fini par ménager encore une entrevue cette nuit. G—— F——m’avoit envoyé ce billet à 3 heures. “Mr. D—— est prié de vouloir bien aller où il sait bien, à l’heure où doit finir l’Assemblée, et de venir ensuite faire rapport de ce qu’il aura appris.” J’avois prévenu ses desirs; et je sortois de là en rencontrant le porteur de billet.
      
      
       22e. au soir
      
      Encore rien de fait à l’Assemblée d’Hollande. Mr. le Grand Pensionnaire avoit proposé un Plan de résolution, qu’Amsterdam n’a pu agréer, parce qu’il y a des termes qui ont paru captieux, et dont on pourroit faire l’explication auprés de la Cour de L—— d’une toute autre maniere qu’auprés de celle de France. La principale est celle-ci: on voudroit suspendre la Résolution, pour l’extension des Convois, jusqu’au 26, jour où l’Amirauté doit régler les Equipages et Armemens. Or cette extension ne signifieroit auprés de l’une des Puissances que la force des Convois; auprés de l’autre, la suspension de convoyer les bois de construction. Ceux de Harlem ont donc proposé des Amendemens. Si tous y acquiescent, on pourroit prendre demain une Résolution unanime, qui contenteroit peut-être la France. Quand notre Ami m’a raconté ces ambiguités, je l’ai bien fait rire par la comparaison des chats, qui tombent toujours sur leurs pattes: il l’a trouvée trés-juste.
      
      
       23e. au soir
      
      Encore irrésolus. Toutes les villes, cependant, sont d’accord avec Amsterdam sur le plan proposé par Harlem. Mais un grand personnage, avec la Majorité de la Noblesse, dispute encore sur les termes. En attendant, un Courier s’expédie aujourd’hui à Paris, pour obtenir, s’il est possible, un dernier délai d’une semaine, par complaisance pour Amsterdam, qui a fortement intercédé. Reste à savoir si ce Courier pourra arriver à temps d’ici au 26. Ce qui est sûr, c’est que, s’ils ne prennent pas ici le bon parti dans la semaine, le 4 du mois prochain le nouveau reglement sera promulgué en France sans plus de renvoi.
      
      
       24e.
      
      Je fais partir la présente, comme la précédente, sous couvert d’un ami à Rotterdam; où elle sera mise à la poste. J’en use ainsi pour dépayser les curieux indiscrets. Je suis avec un trés grand respect, Messieurs Votre trés humble et trés obeissant serviteur
      
       D
      
      
       Amsterdam a déclaré aujourd’hui qu’elle restera ferme et inebranlable, et ne se laissera ni forcer ni tromper. Expression bien forte.
      
     